Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2018, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Humpa (3,934,915) (see IDS) in view of Carolina (7,287,791). 
RE claims 1 and 16, Humpa (3,934,915) discloses a gripping tongs (10) (see Figs. 1-4) for serving food items, the tongs comprising: a first arm (12) and a second arm (12) joined at a hinge (14) and extending in a lengthwise direction from the hinge; a first protrusion (22) (see Figs. 1-4) (See Exhibit A) extending from an inner surface of the first arm (see Fig. 4) and a second protrusion (24) extending from an inner surface of the second arm (see Figs. 1 and 4), the first protrusion (22) and the second protrusion (24) [AltContent: textbox (A first protrusion (22) )]connected (see Fig. 3).			
[AltContent: textbox (Hinge (24))][AltContent: textbox (A second protrusion (24) )][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                
    PNG
    media_image1.png
    248
    288
    media_image1.png
    Greyscale

Exhibit A
Humpa (3,934,915) shows the first and second arms having a planar shape in a cross-section transverse to the lengthwise direction, but does not specifically show that the first and second arms are a non-planar shape in a cross-section transverse to the lengthwise direction, along at least a portion of a length of the first and second arms. However, Figs. 2 and 3 of Carolina (7,287,791) teach a gripping tongs having the first arm (16) and the second arm (17) wherein each arm provides an outwardly facing surface (22) (see Fig. 3; Col. 3, lines 48-63) having a non-planar shape in a cross-section transverse to the lengthwise direction, along at least a portion of a length of the first and second arms (see Fig. 2). Thus, it would have been obvious to those skilled in the gripping technology to provide a curve surface or a non-planar, instead of planar surface on the gripping arms 
RE claim 2, Figs. 1 and 4 of Humpa’s tongs (3,934,915) teach a portion of the first protrusion (22) is configured to fit into a receptacle (26, 26) in the second protrusion (24), the first protrusion comprising one or more elements (28) which form a snap connection with the receptacle in the second protrusion.
RE claim 3, Fig. 3 of Humpa’s tongs (3,934,915) teaches the hinge is configured to allow the first and second arms to open to a position (see Col. 3, lines 21-32) such that the first arm forms an angle of at least about 180 degrees with the second arm when the first protrusion and the second protrusion are not connected.
RE claim 4, Figs. 1 and 4 of Humpa’s tongs (3,934,915) teach the first and second arms (12, 12) each comprise an opening formed in alignment with the first and second protrusions, respectively, such that a volume within each of the first and second protrusions is open to an outer surface of each of the first and second arms. Note that Fig. 3 of Humpa’s tongs (3,934,915) teaches that the tongs are stackable and nestable with a second pair of tongs (see Col. 1, lines 51-53) when the first and second arms are in a position in which the first arm forms an angle with the second arm of about 180 degrees. Note that Carolina (7,287,791) also teaches the first and second arms (16 and 17) wherein each arm having an inwardly facing surfaces (20, 20) (see Figs. 2 and 3; Col. 5, lines 27-37 and Col. 6, lines 1-7) providing a volume to accommodate first and second protrusions (40, 40). Thus, the modification of Humpa’s tongs (3,934,915) would provide the first and second protrusions of the tongs fit within the corresponding volumes within the first and second protrusions of the second pair of tongs.
RE claims 8-10, Figs. 1 and 4 of Humpa’s tongs (3,934,915) teach a first protrusion (22) (see Figs. 1-4) (See Exhibit A) extending from an inner surface of the first arm (see Fig. 4) and a second protrusion (24) extending from an inner surface of the second arm (see 
RE claims 14 and 16, Figs. 1 and 2 of Carolina (7,287,791) shows a hinge (18) comprising a linear region of reduced thickness formed between the first and second arms (16 and 17) and oriented transversely relative to the lengthwise direction wherein the first and second arms have a curved shape (22, 22) in a cross-section (see Fig. 3) transverse to the lengthwise direction, along at least a majority of the length of the first and second arms. Thus, it would have been obvious to those skilled in the gripping technology to provide a curve surface or a non-planar, instead of planar surface on the gripping arms (12, 12) of Humpa’s tongs (3,934,915) as taught by Carolina (7,287,791) to facilitate to conform the palms of a user to firmly grasp food. 
RE claim 18, Humpa’s tongs (3,934,915) discloses that the tongs are formed of polypropylene by injection molding (see Col. 3, lines 21-32) and Carolina’s tongs (7,287,791) also employs the tongs being made of a polymer or other composite materials by injection molding (see Col. 5, lines 27-31).  

Claims 6, 7, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Humpa (3,934,915) (see IDS) and Carolina (7,287,791) and further in view of Porat (5,019,091) (see IDS).
Exhibit B) teach a first arm (12) with a first protrusion having A-shaped member (30), a male protrusion and a second arm (11) with a second protrusion (34) having A-shaped member wherein the peak of the first protrusion (30) is configured to fit into a slot in the peak of the second protrusion (See Fig. 1), the first protrusion comprising tabs at the peak thereof which form a snap connection with an edge of the slot (see Col. 4, lines 11-21). Note that Fig. 1 of Porat (5,019,091) also teaches recesses (32 and 38) to provide protrusions having sloping sides for tight sliding engagement (see Col. 4, lines 11-21).
Exhibit B
                          
    PNG
    media_image2.png
    199
    223
    media_image2.png
    Greyscale

Thus, it would have been obvious to those skilled in the gripping technology to provide an A-shape first protrusion on the first arm and another A-shape second protrusion on 
RE claims 13 and 17, Fig. 1 of Humpa’s tongs (3,934,915), as presented above, shows gripping teeth (38, 38) on the gripping portions, but does not specifically show the gripping portions each comprise a plurality furrowed ribs extending across a width of each of the gripping portions or a plurality of ribs formed on the inner surfaces of the first and second arms, the ribs being spaced along the length of the first and second arms. However, Fig. 1 of Porat (5,019,091) teaches a plurality of ribs (39, 39) formed on the outer surfaces of the first and second arms. Thus, it would have been obvious to those skilled in the gripping technology to provide a plurality of ribs formed on the inner surfaces of the first and second arms of Humpa (3,934,915) as taught by Porat (5,019,091) to employ frictions to firmly grasp food by a user. 
RE claim 15, it appears that Humpa’s tongs (3,934,915), as presented above, does not specifically show one or more wedge-shaped bosses formed in corresponding positions on the inner surfaces of the first and second arms. However, Figs. 1, 2a, and 2b of Porat (5,019,091) teach one wedge-shaped boss (18) formed in corresponding positions on the inner surfaces of the first and second arms. Thus, it would have been obvious to those skilled in the gripping technology to provide at least one wedge-shaped boss on the inner surfaces of the first and second arms of Humpa’s tongs (3,934,915) as taught by Carolina (7,287,791) not only to strengthen the arms, but also to prevent the hinge from closing completely to a user. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Humpa (3,934,915) (see IDS) and Carolina (7,287,791) and further in view of Polcaro (4,126,962) (see IDS).
. 

Claims 1-3, 8-12, 14- 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon (3,392,727) (see IDS) in view of Carolina (7,287,791). 
RE claims 1 and 16, Hanlon (3,392,727) discloses a plastic grippers (10) (see Figs. 1-4) for serving food items, the tongs comprising: a first arm (12) and a second arm (14) joined at a hinge (15) and extending in a lengthwise direction from the hinge; a first protrusion (24) (see Figs. 1-4) extending from an inner surface of the first arm (12; see Fig. 4) and a second protrusion (26) extending from an inner surface of the second arm (14) (see Figs. 1, 3, and 4), the first protrusion (24) and the second protrusion (26) being configured to connect to each other to restrain an opening movement of the first and second arms; gripping portions (16; Figs 1 and 3) formed at ends of each of the first and second arms, wherein the hinge (15) is configured to allow the first and second arms to open to a position such that the first arm forms at least an obtuse angle with the second arm when the first protrusion and the second protrusion are not connected (see Fig. 4).			

RE claim 2, Figs. 2 and 4 of Hanlon’s gripper (3,392,727) teach a portion of the first protrusion (24) is configured to fit into a receptacle (30; 26, 26) in the second protrusion (24), the first protrusion comprising one (24, 28) or more elements (28) which form a snap connection with the receptacle in the second protrusion.
RE claim 3, Fig. 4 of Hanlon’s gripper (3,392,727) teaches the hinge (15) is configured to allow the first and second arms to open to a position such that the first arm forms an angle of at least about 180 degrees with the second arm when the first protrusion and the second protrusion are not connected.
RE claims 8-10, Figs. 1-4 of Hanlon’s gripper (3,392,727) teach a first protrusion (24) extending from an inner surface of the first arm (24, 32; see Fig. 4) and a second protrusion (26, 34) extending from an inner surface of the second arm (14; see Figs. 1 and 4), the first protrusion and the second protrusion being configured to connect to each other to restrain an opening movement of the first and second arms; the first and second arms have a range of movement between a position where the first protrusion 
RE claims 14 and 16, Figs. 2 and 4 of Hanlon’s gripper (3,392,727) show a hinge (15) comprising a linear region of reduced thickness formed between the first and second arms (12 and 14). Carolina (7,287,791) teaches the first and second arms have a curved shape (22, 22) in a cross-section (see Fig. 3) transverse to the lengthwise direction, along at least a majority of the length of the first and second arms. Thus, it would have been obvious to those skilled in the gripping technology to provide a curve surface or a non-planar, instead of planar surface on the gripping arms (12 and 14) of Hanlon’s gripper (3,392,727) as taught by Carolina (7,287,791) to facilitate to conform the palms of a user to firmly grasp food.  
RE claims 11 and 12, Fig. 3 of Hanlon’s gripper (3,392,727) shows the gripping portions (20) widen as the gripping portions extend from the ends of the first and second arms or the gripping portions are angled (20) with respect to the lengthwise direction of the first and second arms.
RE claim 15, Hanlon’s gripper (3,392,727) also discloses another wedge-shaped boss (32, 34, 24 or 26) formed in corresponding positions on the inner surfaces of the first and second arms.
RE claim 18, Carolina’s tongs (7,287,791) employs the tongs being made of a polymer or other composite materials by injection molding (see Col. 5, lines 27-31). To those skilled in the gripping technology to provide an injection molding with plastic materials or composite materials such as polypropylene to provide flexibility but to provide a reliable gripper to a user.
s 6, 7, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon’s gripper (3,392,727) (see IDS) and Carolina (7,287,791) and further in view of Porat (5,019,091) (see IDS).
RE claims 6 and 7, Hanlon’s gripper (3,392,727), as presented above, does not specifically show the first protrusion comprises an A-shaped member which extends so that a peak thereof is pointed in a direction of the second protrusion, and the second protrusion comprises an A- shaped member which extends so that a peak thereof is pointed in a direction of the first protrusion wherein the peak of the first protrusion is configured to fit into a slot in the peak of the second protrusion, the first protrusion comprising tabs at the peak thereof which form a snap connection with an edge of the slot. However, Figs. 1 and 2a of Porat (5,019,091) (see Exhibit B) teach a first arm (12) with a first protrusion having A-shaped member (30), a male protrusion and a second arm (11) with a second protrusion (34) having A-shaped member wherein the peak of the first protrusion (30) is configured to fit into a slot in the peak of the second protrusion (See Fig. 1), the first protrusion comprising tabs at the peak thereof which form a snap connection with an edge of the slot (see Col. 4, lines 11-21). Note that Fig. 1 of Porat (5,019,091) also teaches recesses (32 and 38) to provide protrusions having sloping sides for tight sliding engagement (see Col. 4, lines 11-21).
Exhibit B
                          
    PNG
    media_image2.png
    199
    223
    media_image2.png
    Greyscale


RE claims 13 and 17, Hanlon’s gripper (3,392,727), as presented above, does not specifically show the gripping portions each comprise a plurality furrowed ribs extending across a width of each of the gripping portions or a plurality of ribs formed on the inner surfaces of the first and second arms, the ribs being spaced along the length of the first and second arms. However, Fig. 1 of Porat (5,019,091) teaches a plurality of ribs (39, 39) formed on the outer surfaces of the first and second arms. Thus, it would have been obvious to those skilled in the gripping technology to provide a plurality of ribs formed on the inner surfaces of the first and second arms of Hanlon’s gripper (3,392,727) as taught by Porat (5,019,091) to employ frictions to firmly grasp food by a user. 
RE claim 15, Hanlon’s gripper (3,392,727) also discloses another wedge-shaped boss (32, 34, 24 or 26) formed in corresponding positions on the inner surfaces of the first and second arms. Figs. 1, 2a, and 2b of Porat (5,019,091) also teach one wedge-shaped boss (18) formed in corresponding positions on the inner surfaces of the first and second arms. Thus, it would have been obvious to those skilled in the gripping technology to provide at least one wedge-shaped boss on the inner surfaces of the first and second arms of Hanlon’s gripper (3,392,727) as taught by Carolina (7,287,791) not only to strengthen the arms, but also to prevent the hinge from closing completely to a user. 
Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The inventors of the instant application previously filed a design application, 29/560,654, and obtained design patent (D810,522) on Feb 20, 2018. The inventors also filed a patent application, March 22, 2018, which is the continuation of 371 of PCT/US2015/051489, filed Sept 22, 2015. The design patent (D810,522) does not overcome the filing date of the parent application of PCT. 
The suitable references listed in PTO-892 (from C-M of page 1 and from A-D of page 2) show various gripping tongs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/PAUL T CHIN/            Primary Examiner, Art Unit 3652